UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2010 (Unaudited) Common Stocks98.2% Shares Value ($) Australia6.9% AGL Energy 56,460 698,621 Atlas Iron 295,760 a 525,298 Australia & New Zealand Banking Group 41,470 754,349 BHP Billiton 35,193 1,115,334 Commonwealth Bank of Australia 37,030 1,516,110 Macquarie Group 18,290 571,485 National Australia Bank 59,170 1,159,493 Qantas Airways 516,050 a 955,648 Stockland 318,560 997,511 Westfield Group 115,435 1,183,500 Austria.9% Erste Group Bank 37,456 Denmark.8% Carlsberg, Cl. B 14,520 Finland1.5% Fortum 38,570 849,089 Sampo, Cl. A 58,570 1,225,471 France9.9% Atos Origin 15,700 a 627,067 BNP Paribas 34,217 1,827,001 France Telecom 65,670 1,133,197 GDF Suez 29,902 846,007 Legrand 16,360 481,982 Rhodia 51,580 848,872 Sanofi-Aventis 35,580 2,145,582 Technip 9,910 564,257 Total 48,962 2,179,034 Valeo 35,420 a 954,188 Vallourec 4,540 775,168 Vinci 26,050 1,072,691 Germany5.8% BASF 15,260 832,535 Bayer 9,690 540,655 E.ON 27,950 752,409 HeidelbergCement 15,095 718,984 Lanxess 13,380 563,898 Metro 34,630 1,760,580 RWE 16,450 1,072,222 SAP 23,340 1,036,714 Stada Arzneimittel 20,110 668,954 Hong Kong1.1% Hongkong Land Holdings 289,000 Ireland1.0% CRH 38,108 774,967 Dragon Oil 93,920 a 565,536 Italy3.1% Enel 147,570 624,296 ENI 95,020 1,744,298 Terna Rete Elettrica Nazionale 132,220 476,179 UniCredit 649,160 1,440,946 Japan21.4% Asahi Kasei 169,000 892,643 Canon 44,300 1,668,484 Central Japan Railway 207 1,718,464 Daihatsu Motor 94,000 882,429 Daito Trust Construction 15,700 893,186 Fujitsu 269,000 1,706,826 Hino Motors 155,000 776,622 Hitachi 458,000 1,678,358 Honda Motor 54,900 1,612,569 JFE Holdings 14,800 465,351 Kaneka 125,000 733,756 Keihin 72,900 1,277,183 Lawson 17,200 755,777 Makita 32,000 866,821 Miraca Holding 23,400 706,380 Mitsubishi 84,400 1,779,354 Mitsubishi UFJ Financial Group 237,000 1,085,619 Sankyo 30,500 1,388,480 SMC 11,900 1,611,073 Softbank 31,400 842,045 Sumitomo Mitsui Financial Group 40,700 1,168,315 Sumitomo Trust & Banking 90,000 465,193 Tokai Rika 26,900 471,583 Tokyo Gas 187,000 856,585 Toyo Suisan Kaisha 61,000 1,464,028 Yahoo! Japan 2,238 902,389 Yamada Denki 9,310 613,892 Luxembourg1.8% ArcelorMittal 27,400 728,735 L'Occitane International 370,750 808,452 Millicom International Cellular, SDR 10,630 857,873 Netherlands4.9% ING Groep 192,840 a 1,431,740 Koninklijke Ahold 56,670 701,818 Koninklijke Philips Electronics 39,420 1,175,009 Koninklijke Vopak 20,125 738,566 STMicroelectronics 67,750 536,710 TNT 55,830 1,407,157 Unilever 26,490 722,259 Norway2.1% DNB NOR 63,200 608,132 Petroleum Geo-Services 43,200 a 365,106 Subsea 7 34,510 a 518,185 Telenor 114,400 1,436,698 Spain3.9% Amadeus IT Holding, Cl. A 54,920 863,765 Banco Bilbao Vizcaya Argentaria 127,880 1,319,275 Banco Santander 293,170 3,080,633 Sweden.9% Electrolux, Ser. B 53,820 Switzerland10.2% Adecco 22,080 1,041,794 Credit Suisse Group 42,490 1,596,934 Nestle 58,780 2,836,133 Novartis 16,395 795,427 Petroplus Holdings 64,030 a 942,946 Roche Holding 21,644 2,972,232 Sulzer 9,900 919,875 Transocean 16,300 a 755,179 Transocean 9,070 a 430,843 Zurich Financial Services 7,690 1,688,039 United Kingdom21.3% Anglo American 45,789 a 1,591,790 Barclays 257,920 1,022,528 Berkeley Group Holdings 104,020 a 1,180,406 British American Tobacco 73,230 2,318,811 BT Group 612,460 1,169,578 Compass Group 124,860 947,311 Cookson Group 192,111 a 1,100,735 GlaxoSmithKline 195,140 3,307,068 HSBC Holdings 182,420 1,664,222 IMI 143,010 1,453,295 Imperial Tobacco Group 37,240 1,038,335 Kingfisher 384,640 1,193,678 Legal & General Group 471,410 548,494 Old Mutual 497,140 760,450 Rio Tinto 45,010 1,969,627 Rolls-Royce Group 53,540 a 445,855 Royal Dutch Shell, Cl. A 8,680 219,200 Royal Dutch Shell, Cl. B 78,540 1,901,555 Smith & Nephew 76,250 717,902 Thomas Cook Group 587,420 1,549,118 Unilever 74,200 1,977,519 WPP 105,070 988,054 United States.7% iShares MSCI EAFE Index Fund 19,860 Total Common Stocks (cost $144,378,715) Preferred Stocks.7% Germany Volkswagen (cost $1,009,683) 11,874 Total Investments (cost $145,388,398) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% SDR-Swedish Depository Receipts a Non-income producing security. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $145,388,398. Net unrealized depreciation on investments was $10,253,288 of which $7,641,652 related to appreciated investment securities and $17,894,940 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 22.4 Industrial 13.4 Consumer Discretionary 11.8 Consumer Staples 10.7 Health Care 8.7 Materials 8.6 Energy 7.5 Information Technology 6.6 Utilities 4.5 Telecommunication Services 4.0 Exchange Traded Funds .7  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 41,763,605 92,447,816 ++ - Mutual Funds/Exchange Traded Funds 923,689 - - + See Statement of Investments for country and industry classification. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant SDRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2010 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary10.3% Abercrombie & Fitch, Cl. A 35,960 1,103,612 American Eagle Outfitters 95,850 1,126,237 BorgWarner 43,815 a,b 1,636,052 Gymboree 9,870 b 421,548 Interpublic Group of Cos. 99,780 b 711,431 Jack in the Box 28,840 b 560,938 Leggett & Platt 46,450 931,787 MDC Holdings 39,190 1,056,171 Meredith 51,260 a 1,595,724 Ryland Group 97,690 1,545,456 Saks 120,430 a,b 914,064 Talbots 69,290 a,b 714,380 Thor Industries 30,680 728,650 Toll Brothers 74,780 b 1,223,401 Williams-Sonoma 59,530 1,477,535 Consumer Staples4.2% Alberto-Culver 66,210 1,793,629 BJ's Wholesale Club 53,640 b 1,985,216 Flowers Foods 44,020 1,075,409 Whole Foods Market 43,426 b 1,564,205 Energy7.4% Cabot Oil & Gas 88,066 2,758,227 Comstock Resources 57,750 b 1,600,830 Frontier Oil 128,690 1,730,881 Oceaneering International 22,820 b 1,024,618 Penn Virginia 45,620 917,418 Tidewater 38,730 1,499,626 Unit 43,730 b 1,775,001 Exchange Traded Funds.7% iShares Russell 2000 Value Index Fund 18,670 a Financial30.4% Aspen Insurance Holdings 41,680 1,031,163 Associated Banc-Corp 101,330 1,242,306 BioMed Realty Trust 95,830 c 1,541,905 Brandywine Realty Trust 69,470 c 746,802 CBL & Associates Properties 94,650 c 1,177,446 City National 57,537 2,947,620 Comerica 43,920 1,617,573 DiamondRock Hospitality 159,916 b 1,314,510 E*TRADE Financial 124,512 b 1,471,732 Entertainment Properties Trust 19,200 c 730,944 Fidelity National Financial, Cl. A 143,504 1,864,117 First American Financial 138,190 1,752,249 First Horizon National 157,491 b 1,803,274 Hanover Insurance Group 34,470 1,499,445 Hospitality Properties Trust 67,430 c 1,422,773 Investment Technology Group 77,202 b 1,239,864 KeyCorp 192,180 1,477,864 Kilroy Realty 33,380 c 992,387 LaSalle Hotel Properties 54,440 c 1,119,831 Lexington Realty Trust 268,610 a,c 1,614,346 Liberty Property Trust 44,670 c 1,288,730 Mack-Cali Realty 38,510 c 1,144,902 Marshall & Ilsley 199,050 1,429,179 MGIC Investment 216,180 a,b 1,489,480 NewAlliance Bancshares 70,733 792,917 Omega Healthcare Investors 60,780 c 1,211,345 Protective Life 55,870 1,195,059 Radian Group 177,580 1,285,679 Raymond James Financial 64,900 1,602,381 SEI Investments 83,660 1,703,318 SVB Financial Group 41,930 b 1,728,774 Washington Federal 106,570 1,724,303 Wilmington Trust 118,666 1,316,006 Health Care8.8% AMERIGROUP 63,340 b 2,057,283 Beckman Coulter 24,040 1,449,371 Chemed 29,130 1,591,663 Haemonetics 30,970 b 1,657,514 LifePoint Hospitals 35,220 b 1,105,908 Mednax 27,970 b 1,555,412 RehabCare Group 28,960 b 630,749 STERIS 65,680 2,041,334 Universal Health Services, Cl. B 37,570 1,433,296 Industrial12.6% AGCO 45,650 b 1,231,180 Alliant Techsystems 5,600 b 347,536 Atlas Air Worldwide Holdings 6,570 b 312,075 Brink's 48,710 926,951 Clean Harbors 30,371 b 2,016,938 Corrections Corp. of America 90,370 b 1,724,260 FTI Consulting 56,390 b 2,458,040 Granite Construction 52,610 a 1,240,544 McDermott International 63,560 b 1,376,710 Shaw Group 36,173 b 1,237,840 Snap-On 27,880 1,140,571 Spirit Aerosystems Holdings, Cl. A 140,210 b 2,672,403 Thomas & Betts 24,540 b 851,538 Waste Connections 50,190 b 1,751,129 Information Technology14.8% Arris Group 115,260 b 1,174,499 Brocade Communications Systems 339,350 b 1,751,046 Cadence Design Systems 213,000 b 1,233,270 CoreLogic 138,190 2,440,435 Cymer 38,410 b 1,153,836 Diebold 70,300 1,915,675 Electronic Arts 78,150 b 1,125,360 Hewitt Associates, Cl. A 72,620 b 2,502,485 Lam Research 33,340 b 1,268,920 Novellus Systems 60,490 b 1,534,026 Synopsys 70,215 b 1,465,387 Tekelec 70,120 b 928,389 Teradyne 107,520 b 1,048,320 TIBCO Software 35,230 b 424,874 Varian Semiconductor Equipment Associates 51,450 b 1,474,557 Websense 67,960 b 1,284,444 Materials5.4% Allegheny Technologies 23,550 a 1,040,674 Coeur d'Alene Mines 102,220 a,b 1,613,032 Domtar 22,560 1,108,824 FMC 13,320 764,968 Louisiana-Pacific 158,550 b 1,060,700 Sonoco Products 26,660 812,597 Temple-Inland 91,350 1,888,205 Telecommunication Services.6% Neutral Tandem 76,800 a,b Utilities4.7% AGL Resources 32,480 1,163,433 Atmos Energy 41,590 1,124,593 Energen 36,694 1,626,645 Great Plains Energy 44,890 764,028 MDU Resources Group 34,720 626,002 UGI 75,000 1,908,000 Total Common Stocks (cost $156,354,691) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $441,000) 441,000 d Investment of Cash Collateral for Securities Loaned6.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,939,093) 9,939,093 d Total Investments (cost $166,734,784) 106.7% Liabilities, Less Cash and Receivables (6.7%) Net Assets 100.0% a Security, or portion thereof, on loan. At June 30, 2010, the total market value of the fund's securities on loan is $9,471,943 and the total market value of the collateral held by the fund is $9,939,093. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $166,734,784. Net unrealized depreciation on investments was $3,396,015 of which $8,852,182 related to appreciated investment securities and $12,248,197 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 151,893,739 - - Mutual Funds/Exchange Traded Funds 11,445,030 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
